                Case 3:19-cv-01697-VC Document 53 Filed 04/09/19 Page 1 of 1




 1

 2
                                       UNITED STATES DISTRICT COURT
 3
                                    NORTHERN DISTRICT OF CALIFORNIA
 4

 5

 6   UNILOC USA, INC, ET AL.
                                                              Case No. C 3:19-cv-01697-JCS

 7                                                            CONSENT OR DECLINATION
                               Plaintiff(s)                   TO MAGISTRATE JUDGE
 8             v.                                             JURISDICTION
     APPLE INC.
 9
                               Defendant(s).
10

11   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
     or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
12   jurisdiction in this matter. Sign this form below your selection.

13
             Consent to Magistrate Judge Jurisdiction
14
             In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
15   United States magistrate judge conduct all further proceedings in this case, including trial and
     entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
16   United States Court of Appeals for the Ninth Circuit.
17
             OR
18
             Decline Magistrate Judge Jurisdiction
19
             In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
20   magistrate judge conduct all further proceedings in this case and I hereby request that this case
21
     be reassigned to a United States district judge.

22
     DATE:    April 10, 2019                               NAME: Christine K. Corbett
23
                                                  COUNSEL FOR
24                                                (OR "PRO SE"): Defendant, Apple Inc.

25
                                                                   /s/ Christine K. Corbett
26                                                                                    Signature

27

28   285908732.1
                                                                                              American LegalNet, Inc.
                                                                                              www.FormsWorkFlow.com
